Title: To John Adams from François Adriaan Van der Kemp, 9 January 1790
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Kingston 9. Jan 1790.

The Bearer of these Letters Mr. S. T. G. Mappa, late Commander of the armed citisens in the Province of Holland, was one of the most distinguished caracters of the Dutch Patriots. His abilities in different re Spects—his manners—his braverÿ & knowledge—his Sacrifices wil entitle him to your Excellencÿ’s protection. there the manÿ obligations with which your Excellency was pleased to honour me Since Several years makes me so bold to recommend this Gentleman in your Excels: favourable acquaintance.
There he cannot be presented by the Dutch Minister to the President, I dare implore for this worthÿ and amiable man—your Excellencÿ’s introduction. being persuaded, that no Sooner Mr. Mappa wil deplayed his talents, of you Excellency wil have pardoned before my the temerity of my troubleSome petitions
I am with highest Sentiments of respect and eSteem / Sir! / Your must obedent and / obliged Servant
Fr Ad vander Kemp